.    .   =:?

     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page 1 ofl


                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                          V.                                                  (For Offenses Committed On or After November 1, 1987)


                           Jose Sanchez-Mendoza                                               CaseNumber: 3:19-mj-23191

                                                                                              Robert C Schlein
                                                                                              Defendant's Attorney


    REGISTRATION NO. 49953308                                                                                                    FILED
    THE DEFENDANT:                                                                                                                AUG OS 2019
     IZI pleaded guilty to count(s) I of Complaint
                                               - : - - - - - ' - - - - ~ - - - - - - - ~ t - . : i : E F I B ,.:;-,ITT
                                                                                                                  u.:,i',Cl1,                   •-C,.;:OUoUIRTR,-
                                                                                                                           .• fB,.. 1"!"1;'1c,'[T
     •     was found guilty to count(s)                                               SO!II\T~i:RN \)151R1CT ur (..4UFORNIA
           after a plea of not guilty.                                                BY 'i.ll                       :,Pu~v
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the' following offense(s):
    Title & Section                    Nature of Offense                                                                        Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                               I
     •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term o /

                                   •    TIME SERVED                                    • ________ days
     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        ,· IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed 1;,y this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Thursday, August 8, 2019
                                                                                         Date of Imposition of Sentence

                     gjll/k
    Received       · · ,-->-
                 ousM                                                                      -111~
                                                                                         HONORABLE F. A. GOSSETT III
                                                                                         UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                                  3:19-mj-23191
